PER CURIAM:
This claim was originally filed in the name of Shirley R. Adams. The testimony disclosed that the damaged automobile, a 1979 Impala stationwagon, was titled in the joint names of the claimant and her husband, Billie Adams, and the Court on its own motion joined Billie Adams as an additional claimant.
Mrs. Adams testified that she was driving their stationwagon on Route 89 near Marlinton, West Virginia, on May 1, 1982, when she observed a “Rough Road” sign. She slowed down and then struck a drainage ditch which had been dug by respondent across the road. The ditch was estimated to be 18 inches wide and 8 to 10 inches deep. Both front tires had to be replaced at a cost of $91.68.
The evidence indicates that the ditch line was dug on April 29 and that the gravel covering the ditch settled over the next two days. The Court finds that the respondent was negligent in failing to properly maintain the construction area. Hale and Wingate vs. Dept. of Highways, 11 Ct.Cl. 93 (1976). An award of $91.68 is accordingly made to claimant.
Award of $91.68.